Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
February 26, 2014, by and between WELSH, CARSON, ANDERSON & STOWE IX, L.P., a
Delaware limited partnership (“WCAS IX”), WCAS CAPITAL PARTNERS IV, L.P., a
Delaware limited partnership (“WCAS CP IV,” and, together with WCAS IX, the
“Sellers” and each, individually, a “Seller”), and Select Medical Holdings
Corporation, a Delaware corporation (“Select”).

 

WHEREAS, Select agrees to purchase from each Seller, and each Seller agrees to
sell to Select, the number of shares of Common Stock, par value $0.001 per share
(the “Common Stock”), of Select as set forth on Schedule I attached hereto
(collectively, the “Purchased Shares”), such sale and purchase to be consummated
in accordance with the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above and of the
mutual representations, covenants, and obligations hereinafter set forth, and
for other good and valuable consideration, the receipt, sufficiency, and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

ARTICLE I

PURCHASE AND SALE OF PURCHASED SHARES

 

1.1                               Purchase and Sale of Purchased Shares. The
closing of the purchase and sale of the Purchased Shares contemplated herein
(the “Closing”) shall take place on the later of (i) two (2) business days after
the date on which the Sellers have been advised by Select’s stock transfer agent
that the share certificates representing the Purchased Shares have been received
by Select’s transfer agent and (ii) the effectiveness of the Credit Agreement
Amendment (as hereinafter defined) (the “Closing Date”), unless another date is
agreed to by Select and the Sellers. The Closing shall take place in New York,
New York at the offices of Ropes & Gray LLP or at such other place (including by
facsimile or PDF) as Select and the Sellers shall agree in writing at such time
as the parties shall mutually agree. At the Closing, in accordance with the
terms and subject to the conditions hereinafter set forth, the Sellers shall
sell, transfer and deliver to Select, and Select shall purchase from the
Sellers, all of the Sellers’ rights, title and interest in and to the Purchased
Shares.

 

1.2                               Purchase Price. The purchase price for the
Purchased Shares shall be ten dollars and ninety-five cents ($10.95) per share,
for an aggregate purchase price of one hundred and nine million and five hundred
thousand dollars ($109,500,000.00) (the “Purchase Price”).

 

1.3                               Closing Payment and Delivery of Purchased
Shares. On the Closing Date, (a) Select shall remit, or cause to be remitted, to
each Seller the Purchase Price set forth opposite such Seller’s name and beneath
Select’s name on Schedule I hereto in immediately available funds in accordance
with wire instructions provided by the Sellers to Select in writing and
(b) concurrently therewith, each Seller shall deliver, or cause to be delivered,
to Select’s transfer agent certificates representing the Purchased Shares
opposite such Seller’s name and beneath Select’s

 

--------------------------------------------------------------------------------


 

name on Schedule I hereto, duly endorsed (or accompanied by duly executed stock
powers) for transfer of such Purchased Shares to Select.

 

ARTICLE II

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE SELLERS

 

Each Seller, as to itself, hereby represents and warrants to, and agrees with,
Select, as of the date hereof and as of the Closing Date, as follows:

 

2.1                               Such Seller is a limited partnership, duly
formed, validly existing and in good standing under the laws of its jurisdiction
of formation and has the power to carry on its business as it is now being
conducted and to enter into this Agreement and consummate the transactions
contemplated by this Agreement.

 

2.2                               The execution, delivery and performance by
such Seller of this Agreement and the consummation of the transactions
contemplated hereby are within the power and authority of such Seller and have
been duly authorized by all necessary action on the part of such Seller. The
execution, delivery and performance by such Seller of this Agreement and the
consummation of the transactions contemplated hereby require no approval of,
filing with, or other action by such Seller, by or in respect of, any
governmental body, agency or official or any other person, other than any
filings by such Seller or its affiliates required to be made after the Closing
Date under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

2.3                               This Agreement has been (a) duly executed and
delivered by such Seller and (b) assuming the due authorization, execution and
delivery of this Agreement by Select, constitutes a legal, valid and binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms, except as the enforceability hereof may be limited by (i) applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws in effect
which affect the enforcement of creditors’ rights generally or (ii) general
principles of equity, whether considered in a proceeding at law or in equity.

 

2.4                               Neither the execution and the delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
(a) violate in a material respect any statute, regulation, rule, judgment, order
or other restriction of any government, governmental agency or court to which
such Seller is subject; (b) result in a material breach of, or constitute a
default under, any agreement, contract, lease, license or instrument to which
such Seller is a party or by which such Seller is bound; or (c) conflict with or
result in any breach of any provision of the limited partnership agreement of
such Seller.

 

2.5                               Such Seller (a) is the sole record and
beneficial owner of each of the Purchased Shares set forth opposite its name on
Schedule I attached hereto, (b) has good and marketable title to each of such
Purchased Shares and (c) has the full legal right, power and authority to sell,
transfer and deliver such Purchased Shares in accordance with the terms of this
Agreement. The delivery by such Seller to Select of such Purchased Shares
pursuant to the terms of this Agreement will transfer to Select good, valid and
legal title to such Purchased Shares, free and clear of any and all liens,
claims, pledges, charges, security interests or encumbrances. None of such
Purchased Shares are subject to any shareholders agreement, voting agreement,
voting trust,

 

--------------------------------------------------------------------------------


 

proxy or any other contractual obligation relating to the transferability or the
voting of such Purchased Shares.

 

2.6                               No investment bank, financial advisor, broker
or finder has acted for such Seller in connection with this Agreement or the
transactions contemplated hereby, and no investment bank, financial advisor,
broker or finder is entitled to any brokerage or finder’s fee or other
commissions in respect of such transactions based upon agreements, arrangements
or understandings made by or on behalf of such Seller.

 

2.7                               Such Seller has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its sale of the Purchased Shares and the other transactions
contemplated hereby, and is entering into such transactions with a full
understanding of all of the terms, conditions and risks thereof and knowingly
and willingly assumes such terms, conditions and risks. Such Seller acknowledges
and agrees that it has made its own inquiry and investigation into, and, based
thereon, has formed an independent judgment concerning, Select and its business
and operations, and has had, and has, full access to such information about
Select and its business and operations as such Seller requires. SUCH SELLER
UNDERSTANDS THAT SELECT MAY POSSESS MATERIAL, NON-PUBLIC INFORMATION RELATING TO
SELECT AND THE COMMON STOCK. SUCH SELLER REPRESENTS, WARRANTS AND AGREES THAT IT
HAS NOT REQUESTED FROM SELECT (OR ANY OF SELECT’S AFFILIATES OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES) AND HAS NOT RECEIVED FROM SELECT (OR ANY OF SELECT’S
AFFILIATES OR ANY OF THEIR RESPECTIVE REPRESENTATIVES) ANY INFORMATION ABOUT
SELECT AND ITS BUSINESS AND OPERATIONS AND UNDERSTANDS AND APPRECIATES THE
SIGNIFICANCE OF THERE BEING UNDISCLOSED INFORMATION, POSSIBLY INCLUDING MATERIAL
INFORMATION, WITH RESPECT THERETO AND WITH RESPECT TO THE COMMON STOCK. SUCH
SELLER REPRESENTS, WARRANTS AND AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF EACH SELLER AS EXPRESSLY SET FORTH IN ARTICLE III HEREOF, NONE OF
SELECT, SELECT’S AFFILIATES OR ANY OF THEIR RESPECTIVE REPRESENTATIVES MAKES OR
HAS MADE, OR SHALL BE DEEMED TO HAVE MADE, TO SUCH SELLER OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE REPRESENTATIVES ANY REPRESENTATION OR
WARRANTY OF ANY KIND OR NATURE WHATSOEVER (ORAL OR WRITTEN, EXPRESS OR IMPLIED),
AND NO PERSON HAS BEEN AUTHORIZED BY SELECT TO MAKE ANY REPRESENTATION OR
WARRANTY RELATING TO SELECT OR ITS BUSINESS OR OPERATIONS OR OTHERWISE IN
CONNECTION WITH THE PURCHASE AND SALE OF THE PURCHASED SHARES AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY, AND REPRESENTS, WARRANTS AND AGREES THAT IN
DETERMINING TO ENTER INTO AND PERFORM THIS AGREEMENT, SUCH SELLER HAS NOT RELIED
UPON ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT (ORAL OR WRITTEN,
EXPRESS OR IMPLIED), RELATING TO SELECT OR ITS BUSINESS OR OPERATIONS OR
OTHERWISE IN CONNECTION WITH THE PURCHASE AND SALE OF THE PURCHASED SHARES AND
THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN THE RESPECTIVE

 

--------------------------------------------------------------------------------


 

REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF SELECT EXPRESSLY SET
FORTH HEREIN.

 

ARTICLE III

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF SELECT

 

Select, hereby represents and warrants to, and agrees with, the Sellers, as of
date hereof and as of the Closing Date, as follows:

 

3.1                               Select is a corporation, duly formed and
validly existing under the laws of Delaware, and has the power to carry on its
business as it is now being conducted and to enter into this Agreement and
consummate the transactions contemplated by this Agreement.

 

3.2                               The execution, delivery and performance by
Select of this Agreement and the consummation of the transactions contemplated
hereby are within the power and authority of Select and have been duly
authorized by all necessary action on the part of Select, acting by the Board of
Directors of Select or by a committee of the Board of Directors of Select
established for the purpose of reviewing the transactions contemplated by this
Agreement, in each case excluding any members that are affiliated with any of
the Sellers. The execution, delivery and performance by Select of this Agreement
and the consummation of the transactions contemplated hereby require no approval
of, filing with, or other action by Select, by or in respect of, any
governmental body, agency or official or any other person, other than any
filings by Select or its affiliates required to be made under the Exchange Act.

 

3.3                               This Agreement has been (a) duly executed and
delivered by Select and (b) assuming the due authorization, execution and
delivery of this Agreement by the Sellers, constitutes a legal, valid, and
binding obligation of Select, enforceable against Select in accordance with its
terms, except as the enforceability hereof may be limited by (i) applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws in effect
which affect the enforcement of creditors’ rights generally or (ii) general
principles of equity, whether considered in a proceeding at law or in equity.

 

3.4                               Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(a) violate in a material respect any statute, regulation, rule, judgment, order
or other restriction of any government, governmental agency or court to which
Select is subject; (b) result in a material breach of, or constitute a default
under, any agreement, contract, lease, license or instrument to which Select is
a party or by which Select is bound; or (c) conflict with or result in any
breach of any provision of the articles of incorporation or bylaws of Select.

 

3.5                               No investment bank, financial advisor, broker
or finder has acted for Select in connection with this Agreement or the
transactions contemplated hereby, and no investment bank, financial advisor,
broker or finder is entitled to any brokerage or finder’s fee or other
commissions in respect of such transactions based upon agreements, arrangements
or understandings made by or on behalf of Select.

 

3.6                               Select acknowledges that the Purchased Shares
have not been and will not be registered under the Securities Act of 1933, as
amended (the

 

--------------------------------------------------------------------------------


 

“Securities Act”), or applicable state laws, and that the Purchased Shares are
being offered and sold pursuant to an exemption from registration that is based
in part upon Select’s representations, warranties, agreements and covenants
contained in this Agreement.

 

3.7                               Select is acquiring the Purchased Shares for
its own account for investment only and shall not resell, transfer or otherwise
dispose of, directly or indirectly, the Purchased Shares in violation of the
Securities Act and applicable state laws and in no event prior to the six month
anniversary of the Closing Date. Notwithstanding the foregoing, Select shall not
be restricted from canceling and retiring the Purchased Shares.

 

3.8                               Select acknowledges that the Purchased Shares
will bear a restrictive legend to the effect that the Purchased Shares are
subject to the restrictions in this Agreement and have not been registered under
the Securities Act.  Select acknowledges that until the Closing, the Sellers
shall be the holders of record of the shares of Common Stock representing the
Purchased Shares and shall continue to hold all rights, and receive all
benefits, of holders of shares of Common Stock of Select, including without
limitation voting rights, and the right to receive dividends and distributions
payable to holders of record as of, or prior to, the Closing Date.

 

3.9                               Select has funds readily and unconditionally
available sufficient to fund the purchase of the Purchased Shares contemplated
hereunder.

 

3.10                        Select will use its reasonable efforts to make such
amendments to the Credit Agreement, dated June 1, 2011 and as amended from time
to time, among Select, Select Medical Corporation and the lenders party thereto,
in form and substance reasonably acceptable to Select to facilitate the
consummation of the transactions contemplated hereby (the “Credit Agreement
Amendment”).

 

ARTICLE IV

CONDITIONS TO THE PARTIES’ OBLIGATIONS

 

4.1                               Conditions to the Obligations of Select.
Select’s obligations to effect the transactions set forth in Article I shall be
subject to the fulfillment (or waiver by Select) at the Closing of the following
conditions:

 

4.1.1 Representations and Warranties. The representations and warranties made by
each Seller in Article II hereof shall be true and correct in all material
respects as of, and as if made on, the Closing Date.

 

4.1.2 Performance. The Sellers shall have performed and complied in all material
respects with each agreement, covenant and obligation required by this Agreement
to be so performed or complied with by the Sellers at or before the Closing.

 

4.1.3 No Injunctions or Regulatory Restraints; Illegality. No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court or regulatory authority of competent jurisdiction prohibiting the
consummation of the transactions contemplated by this Agreement shall be in
effect; nor shall there be any action taken, or any law, regulation or order
enacted, that would prohibit the consummation of the transactions contemplated
by this Agreement.

 

--------------------------------------------------------------------------------


 

4.2                               Conditions to the Obligations of the Sellers.
Each Seller’s obligations to effect the transactions set forth in Article I
shall be subject to the fulfillment (or waiver by such Seller) at the Closing of
the following conditions:

 

4.2.1 Representations and Warranties. The representations and warranties made by
Select in Article III hereof shall be true and correct in all material respects
as of, and as if made on, the Closing Date.

 

4.2.2 Performance. Select shall have performed and complied with in all material
respects each agreement, covenant and obligation required by this Agreement to
be so performed or complied with by Select at or before the Closing.

 

4.2.3 No Injunctions or Regulatory Restraints; Illegality. No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court or regulatory authority of competent jurisdiction prohibiting the
consummation of the transactions contemplated by this Agreement shall be in
effect; nor shall there be any action taken, or any law, regulation or order
enacted, that would prohibit the consummation of the transactions contemplated
by this Agreement.

 

ARTICLE V
TERMINATION

 

5.1                               Termination. This Agreement may be terminated
and the transactions contemplated hereby abandoned at any time prior to the
Closing:

 

5.1.1 By Select or the Sellers if: (a) there shall be in effect a final
nonappealable order of any court or regulatory authority of competent
jurisdiction preventing consummation of the transactions contemplated hereby, or
(b) there shall be any statute, rule, regulation or order enacted by any court
or regulatory authority of competent jurisdiction that would make consummation
of the transactions contemplated hereby illegal.

 

5.1.2 By Select if there has been a breach of any representation, warranty,
covenant or agreement contained in this Agreement on the part of either Seller
such that the conditions set forth in Section 4.1.1 or 4.1.2, as the case may
be, would not be satisfied as of such time.

 

5.1.3 By the Sellers if there has been a breach of any representation, warranty,
covenant or agreement contained in this Agreement on the part of Select such
that the conditions set forth in Section 4.2.1 or 4.2.2, as the case may be,
would not be satisfied as of such time.

 

5.1.4 By the Sellers or Select if the Credit Agreement Amendment has not
occurred by March 7, 2014; provided, however, if Select is in breach of
Section 3.10, it shall not have the right to terminate this Agreement pursuant
to this Section 5.1.4.

 

5.2                               Effect of Termination. In the event of a valid
termination of this Agreement as provided in Section 5.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of Select or the Sellers, or their respective officers, directors or
shareholders or affiliates or associates; provided, however, that Select, WCAS
IX and WCAS CP IV shall each remain liable for any

 

--------------------------------------------------------------------------------


 

willful breaches by such party of the representations, warranties, covenants or
agreements of such party set forth in this Agreement occurring prior to its
termination; and provided further that the provisions of Article VI (other than
Section 6.6) shall remain in full force and effect and survive any termination
of this Agreement.

 

ARTICLE VI
MISCELLANEOUS

 

6.1                               Survival of Representations, Warranties and
Agreements. The covenants, representations and warranties of each party
contained herein shall survive the Closing. The representations and warranties
of a party (the “Representing Party”) shall not be affected or deemed waived by
reason of any investigation made (or not made) by or on behalf of the party
benefiting from such representation or warranty (the “Benefiting Party”),
including any investigations made (or not made) by any of the Benefiting Party’s
advisors, agents, consultants or representatives, or by reason of the fact that
the Benefiting Party or any of such advisors, agents, consultants or
representatives knew or should have known that any such representation or
warranty is or might be inaccurate or untrue.

 

6.2                               Indemnification. Each party agrees to
indemnify, defend and hold harmless the other party or parties, as the case may
be, its or their respective managers, partners, directors, officers, members,
employees, attorneys, accountants, agents and representatives, and its or their
respective heirs, successors and permitted assigns from and against all
liabilities, losses and damages, together with all reasonable and documented
out-of-pocket costs and expenses related thereto (including, without limitation,
reasonable and documented out-of-pocket legal fees and expenses), based upon,
arising out of, resulting from or otherwise in connection with (a) any material
inaccuracy or breach of any representation and warranty of such party herein, or
(b) any material breach of any covenant and agreement of such party herein.

 

6.3                               Notices. All notices and other communications
by Select or the Sellers hereunder shall be in writing to the other party or
parties, as the case may be, and shall be deemed to have been duly given when
delivered in person or by an internationally recognized courier service, or sent
via telecopy or facsimile transmission and verification received, at the address
set forth below or to such other addresses as a party may from time to time
designate to the other party or parties, as the case may be, by written notice
thereof, effective only upon actual receipt.

 

if to the Sellers:

c/o Welsh, Carson, Anderson & Stowe

 

320 Park Avenue,

 

Suite 2500 New

 

York, NY 10022-

 

6815 Attention:

 

Jonathan M. Rather

 

Facsimile: (212)

 

893-9575

 

 

with a copy (which shall not constitute notice) to:

 

 

Ropes & Gray LLP

 

1211 Avenue of

 

the Americas New

 

--------------------------------------------------------------------------------


 

 

York, NY 10036-

 

8704 Attention:

 

Othon A. Prounis

 

Facsimile: (646)

 

728-1513

 

 

if to Select:

Select Medical Holdings Corporation

 

4714 Gettysburg Road, P.O. Box

 

2034

 

Mechanicsburg, Pennsylvania

 

17055

 

Attention: Michael E.

 

Tarvin

 

Facsimile: (717) 412-

 

9142

 

 

with a copy (which shall not constitute notice) to:

 

 

Dechert LLP

 

2929 Arch

 

Street

 

Philadelphia, PA 19104

 

Attention: Stephen M.

 

Leitzell

 

Facsimile: (215) 994-

 

2222

 

6.4                               No Assignment; No Third Party Beneficiaries.
Neither this Agreement nor any of the rights, interests or obligations of any
party hereunder shall be assigned, delegated or otherwise transferred by any of
the parties hereto without the prior written consent of the other party or
parties, as the case may be, and any purported assignment, delegation or
transfer without such consent shall be null and void. Subject to the preceding
sentence, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, permitted assigns, heirs, executors and administrators of
the parties hereto. Nothing in this Agreement, express or implied, is intended
to confer upon any party other than the parties hereto or the respective
successors and permitted assigns, heirs, executors and administrators of the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided by this Agreement, and
except as thus expressly provided no person other than the parties hereto or the
respective successors and permitted assigns, heirs, executors and administrators
of the parties hereto shall have any standing as a third-party beneficiary with
respect to this Agreement or the transactions contemplated hereby.

 

6.5                               Severability. If any term, provision,
agreement, covenant or restriction of this Agreement is held by a court of
competent jurisdiction or other competent authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, agreements, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated; provided ,however, that the
economic or legal substance of the transactions contemplated hereby not thereby
be affected in any manner materially adverse to any

 

--------------------------------------------------------------------------------


 

party hereto. Upon such a determination, the parties shall (subject to the
proviso in the preceding sentence) negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a reasonably acceptable manner in order that the transactions
contemplated hereby may be consummated as originally contemplated to the fullest
extent possible.

 

6.6                             Cooperation; Further Assurances. Select, on the
one hand, and the Sellers, on the other hand, at the request of the other such
party, shall execute and deliver such other instruments and do and perform such
other acts and things as may be reasonably necessary or desirable for effecting
completely the consummation of this Agreement and the transactions contemplated
hereby. Each party agrees to use commercially reasonable efforts to cause the
conditions set forth in Article IV to be satisfied, where the satisfaction of
such conditions is within the control of, or depends on action or forbearance
from action by such party. From and after the Closing Date, upon the request of
Select, on the one hand, or either Seller, on the other hand, such other party,
as applicable, shall execute and deliver such instruments, documents or other
writings as may be reasonably necessary to confirm and carry out, and to
effectuate fully the intent and purposes of, this Agreement.

 

6.7                             Entire Agreement. This Agreement embodies the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof, and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, that may
have related to the subject matter hereof in any way.

 

6.8                             Amendments and Waivers. This Agreement may be
amended, modified, superseded or canceled, and any of the terms,
representations, warranties or covenants hereof may be waived, only by written
instrument executed by each of the parties hereto or, in the case of a waiver,
by the party waiving compliance.

 

6.9                             Counterparts, Execution, Headings. This
Agreement may be executed and delivered (including by facsimile transmission or
by electronic mail with a PDF scanned attachment) in one or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument. The article and section headings contained in this
Agreement are solely for the purpose of reference, and are not part of the
agreement of the parties and shall not in any way affect the meaning or
interpretation of this Agreement.

 

6.10                      Construction. Unless the context of this Agreement
otherwise requires: (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; (iv) the terms “
Article” or “Section” refer to the specified Article or Section of this
Agreement; (v) the term “including” means “including without limitation”;
(vi) the term “foreign” is used with respect to the United States; and
(vii) “dollars” and “$” refer to United States Dollars. Whenever this Agreement
refers to a number of days, such number shall refer to calendar days unless
business days are specified, and the term “business day” shall mean a day on
which banks in the United States are open for business, but excluding Saturdays
and Sundays.

 

6.11                        Governing Law. This Agreement, and any claims
arising out of or relating to this Agreement, the subject matter hereof or the
transactions

 

--------------------------------------------------------------------------------


 

contemplated hereby (whether at law or in equity, whether sounding in contract,
tort, statute or otherwise), shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without regard to, or
otherwise giving effect to, any law, body of law or other rule that would cause
or otherwise require the application of the laws of any other jurisdiction.

 

6.12                        Venue; Jurisdiction. Any action or proceeding
against either Select or any Seller arising out of or relating to this
Agreement, the subject matter hereof or the transactions contemplated hereby
(whether at law or in equity, whether sounding in contract, tort, statute or
otherwise), shall be brought exclusively in the Delaware Court of Chancery (or,
if but only if, the Delaware Court of Chancery declines to accept jurisdiction,
the Superior Court of the State of Delaware), and Select and the Sellers
irrevocably submit to the exclusive jurisdiction and venue of such courts in
respect of any such action or proceeding, agree that such courts are convenient
forums for such purpose, agree not to transfer or remove any such action or
proceeding to any other court, and agree that service of process in any such
action or proceeding may be effected in any manner (other than via telecopy or
facsimile transmission) by which notices may be delivered pursuant to, and at
the address specified in, Section 6.3 hereof, in addition to any other method of
service permitted by applicable law. Any actions or proceedings to enforce an
order or judgment issued by such courts may be brought in any jurisdiction.

 

6.13 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, SELECT AND EACH SELLER HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE SUBJECT MATTER HEREOF OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER AT LAW OR IN EQUITY, WHETHER SOUNDING IN CONTRACT,
TORT, STATUTE OR OTHERWISE).  SELECT AND EACH SELLER ACKNOWLEDGES THAT IT HAS
BEEN INFORMED BY THE OTHER PARTY OR PARTIES, AS THE CASE MAY BE, THAT THIS
SECTION 6.13 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH IT IS RELYING, AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. SELECT OR ANY SELLER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 6.13 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

6.14 No Strict Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement with counsel sophisticated in
transactions of this type. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

6.15 Publicity. Select and the Sellers shall consult with each other before
issuing any press release with respect to the transactions contemplated hereby
and shall not issue any such press release or make any such public statement
without the prior consent of the other party or parties, as the case may be;
provided ,however, a

 

--------------------------------------------------------------------------------


 

party may, without the prior consent of the other party or parties, as the case
may be (but after prior consultation, to the extent practicable in the
circumstances), issue such press release or make such public statement upon the
advice of outside counsel to such party, as may be required by law.

 

6.16 Expenses. The Sellers and Select shall bear their own expenses and legal
fees incurred on their behalf with respect to this Agreement and the
transactions contemplated hereby.

 

6.17 Specific Performance. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties hereto shall be entitled (without necessity of posting bond
or other security) to injunctive relief to prevent breaches of, and to specific
performance of, the provisions hereof, in addition to any other remedy at law or
in equity. The rights and remedies of the parties hereto shall be cumulative
(and not alternative).

 

[The remainder of this page has been intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Select and the Sellers have caused this Agreement to be duly
executed as of the date hereof:

 

 

 

SELECT MEDICAL HOLDINGS CORPORATION

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

Name:

Michael E. Tarvin

 

Title:

Executive Vice President, General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

 

SELLERS:

 

 

 

WELSH, CARSON, ANDERSON & STOWE IX, L.P.

 

 

 

BY:

WCAS IX ASSOCIATES LLC,

 

 

ITS GENERAL PARTNER

 

 

 

 

By:

/s/ Jonathan Rather

 

Name:

Jonathan Rather

 

Title:

 

 

 

 

 

 

WCAS CAPITAL PARTNERS IV, L.P.

 

 

 

BY:

WCAS CP IV ASSOCIATES LLC,

 

 

ITS GENERAL PARTNER

 

 

 

By:

/s/ Jonathan Rather

 

Name:

Jonathan Rather

 

Title:

 

 

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PURCHASED SHARES

 

Seller

 

Price per
Purchased
Share

 

# of Purchased Shares
By Select Medical
Holdings Corporation

 

Total

 

WELSH, CARSON, ANDERSON & STOWE IX, L.P.

 

$

10.95

 

9,571,108

 

$

104,803,632.60

 

WCAS CAPITAL PARTNERS IV, L.P.

 

$

10.95

 

428,892

 

$

4,696,367.40

 

TOTAL:

 

 

 

10,000,000

 

$

109,500,000.00

 

 

--------------------------------------------------------------------------------